Citation Nr: 0941675	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death has 
been received.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to April 
1964; he also served on active duty for training (ACDUTRA) 
with the Army Reserves from July 1957 to January 1958.  The 
Veteran died in December 1984.  The appellant claims that she 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision in which the RO, inter 
alia, reopened the claim for service connection for the cause 
of the Veteran's death, but denied the claim on the merits.  
The appellant filed a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
March 2003.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.

Although the appellant was scheduled for a videoconference 
hearing before a Veterans Law Judge at the RO in April 2004, 
she failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or her representative regarding the hearing 
request or her failure to appear.  Thus, the Board hearing 
request was and is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim for service connection 
for the cause of the Veteran's death has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


In a September 2004 decision, the Board determined that the 
appellant had not submitted new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death.  The appellant, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2006 Order, the Court 
vacated the Board's September 2004 decision and remanded the 
matter to the Board for further proceedings consistent with 
the order.  

In July 2008 and March 2009, the Board remanded the matter on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional notice and development.  
Most recently, after accomplishing further action, the AMC 
continued denial of the appellant's claim (as reflected in 
the July 2009 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a December 1998 decision, the RO denied service 
connection for the cause of the Veteran's death; although 
notified of that decision and her appellate rights, the 
appellant did not initiate an appeal.

3.  Although some of the additional evidence associated with 
the claims file since the December 1998 denial was not 
previously before agency decision makers, none of this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's December 1998 denial of service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
the cause of the Veteran's death are not met. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  With respect to requests 
to reopen previously denied claims, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the August 2001 rating decision and the March 
2003 SOC explained the reasons and bases for the denial of 
service connection for the cause of the Veteran's death.  The 
RO explained that the evidence had not shown that the 
disabilities that caused or contributed to the Veteran's 
death were incurred in, or were otherwise related to, 
military service.  Moreover, the March 2003 SOC informed the 
appellant that new and material evidence was required to 
reopen the claim and that the new evidence that had been 
received was not material because it simply restated that 
cause of the Veteran's death and was cumulative or redundant 
of the evidence of record at the time of the prior denial.  

In the Court's November 2006 Order, which vacated the Board's 
September 2004 decision, the Court pointed out that 38 C.F.R. 
§ 3.156(a), which sets forth the regulatory definition of 
"new and material evidence", had been revised effective 
August 29, 2001, and that the former definition applied to 
this case.  The Court noted that the new regulation differs 
from the old regulation in defining "new evidence" as 
"existing" and defining "material evidence" as evidence 
that "must raise a reasonable possibility of substantiating 
the claim".  See Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affiars, 345 F.3d 1334, 1350-1 (Fed. Cir. 2003).  
The Court vacated the Board's decision and remanded the 
matter to the Board to ensure that the appellant was provided 
with notice of the former regulation and VCAA compliant 
notice under Kent (cited to above).

The Remand & Rating Development Team issued August 2008 and 
April 2009 post-rating letters that notified the appellant 
that her claim for service connection for the cause of the 
Veteran's death had been previously denied, and that the RO 
needed new and material evidence to reopen this claim.  The 
letters specifically informed her that her claim was 
previously denied because the evidence did not establish that 
the disabilities that caused the Veteran's death were related 
to service.  The letters explained that any new evidence that 
she submitted must relate to this fact and could not simply 
be repetitive or cumulative of the evidence of record at the 
time of the previous denial.  The letters also provided 
notice to the appellant that the Veteran had no service-
connected disabilities at the time of death, the information 
and evidence that was needed to satisfy the elements of the 
underlying claim for service connection for the cause of the 
Veteran's death, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2008 letter 
also specifically informed the appellant to submit any 
evidence in her possession pertinent to the claim.  

After issuance of the August 2008 and April 2009 letters, and 
opportunity for the Veteran to respond, the July 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that while the August 2008 and April 
2009 letters  met the requirements of Hupp (cited above), the 
letters did not meet all the requirements of Kent because the 
letters provided notice of the revised regulatory definition 
of "material evidence" (i.e., that it must raise a 
reasonable possibility of substantiating the claim) instead 
of the former regulatory definition (i.e., that it must by 
itself or in connection with the evidence assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim).  This notice deficiency, 
however, is not prejudicial to the appellant's claim for two 
reasons.  

First, the evidentiary requirements of the revised regulatory 
definition are more stringent than those of the former 
regulatory definition.  Therefore, if the appellant provided 
evidence that raised a reasonable possibility of 
substantiating her claim, it would stand to reason that such 
evidence would also be so significant that it must be 
considered to fairly decide the merits of the claim.  In this 
case, the appellant responded to the August 2008 and April 
2009 letters by stating that she had no other information or 
evidence to give VA and requesting that her claim be decided 
as soon as possible.  

Secondly, the appellant has demonstrated actual knowledge of 
the definition of "new and material evidence" that is 
applicable to this appeal.  In this regard, the November 2006 
Court Order, and the July 2008 and March 2009 Board remands 
clearly explained that provisions of 38 C.F.R. § 3.156(a), as 
in effect prior to August 29, 2001, are applicable to the 
appeal.  Moreover, in the September 2009 Appellant Brief, her 
representative argues that the matter should be remanded to 
the RO/AMC for notice of what constitutes new and material 
evidence under the former provisions of 38 C.F.R. § 3.156(a), 
in effect prior to August 29, 2001 (citing Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, through her representative, 
the appellant has demonstrated an awareness that the former 
provisions of 38 C.F.R. § 3.156(a) apply to her case.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  She has 
repeatedly been advised of the evidence needed to establish 
service connection for the cause of the Veteran's death and 
she has repeatedly stated that she has no additional 
information or evidence to submit regarding this claim.  
Consequently, any error in this regard was cured by actual 
knowledge on the part of the claimant, and was, thus, not 
prejudicial.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), private medical 
records from Mercy Catholic Hospital, Misericordia Hospital, 
Dr. Laury, and Thomas Jefferson University, and the December 
1984 death certificate.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the appellant and by her representative, on her 
behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. 3.303.  Service 
connection may also be granted for disability (or death) that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially 
or materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

At the time of the Veteran's death, service connection was 
not in effect for any disabilities.  The December 1984 death 
certificate reflects that the immediate cause of death was 
cardio pulmonary arrest due to or as a consequence of lung 
cancer.  

In a December 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The evidence of record at the time of the 
decision included the Veteran's STRs, which are unremarkable 
for complaints, findings, or diagnoses of, or pertaining to, 
lung cancer.  Also of record, private medical records from 
Mercy Catholic Hospital reflect that the Veteran had a 
history of chronic obstructive pulmonary disease (COPD) and 
was diagnosed with bullous emphysema in December 1980.  A 
January 1982 chest X-ray revealed large upper lobe bullae.  A 
September 1984 private medical record from Misericordia 
Hospital notes that the Veteran had advanced carcinoma of the 
right lung with metastasis.  A November 1984 record notes 
carcinoma of the right lung with liver and bone metastasis.  
The RO denied service connection for the cause of the 
Veteran's death because there was no evidence that the 
disabilities that cause his death (i.e., cardio pulmonary 
arrest and lung cancer) were incurred in, or were otherwise 
related to, military service.

In the December 1998 decision, the RO also addressed the 
appellant's contention that the Veteran's cause of death was 
related to smoking, which began during service.  The RO noted 
that the pertinent statutory and regulatory provisions barred 
all claims received after June 9, 1998, for service-connected 
benefits claims as a result of the use of tobacco products 
during service (see 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300(a) (2009)).  

The appellant was notified of the RO's December 1998 denial 
and of her appellate rights; however, she did not initiate an 
appeal.  As such, the RO's December 1998 decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant sought to reopen the previously denied claim in 
May 2001.  Regarding petitions to reopen received prior to 
August 29, 2001, as in this case, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially on the specific 
matter under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(as in effect for claims filed prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 1998 RO denial of 
service connection for the cause of the Veteran's death.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence added to the record since the RO's prior 
denial consists of the December 1984 pathology report from 
Thomas Jefferson University, which confirms that the cause of 
the Veteran's death was squamous cell carcinoma with 
metastasis to the liver, adrenal, small bowel, right kidney 
and lymph nodes.  It was noted that the Veteran had a greater 
than 40-pack year history of smoking.  

The Board finds that the additionally received objective 
evidence is "new" in the sense that it was not previously 
before agency decision makers; however, this evidence is not 
"material" for purposes of reopening the claim for service 
connection for the cause of the Veteran's death.  As noted 
above, the evidence of record in December 1998 did not show 
that the any disability that caused or contributed to the 
Veteran's death was related to his military service, and the 
additionally received evidence still reflects nothing in this 
regard.  As noted, the additional evidence includes the 
pathology report confirming only that the cause of death as 
lung cancer with metastasis.  Significantly, however, the 
evidence includes no medical comment or opinion addressing 
whether there exists a relationship between any disability 
that caused or contributed to the Veteran's death and his 
military service.  As such, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The only other evidence associated with the claims file 
consists of various statements by the appellant and her 
representative reflecting the contention that the Veteran's 
death was related to his military service.  However, these 
statements do not constitute material evidence to reopen the 
claim for service.  As laypersons not shown to have 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to provide a 
persuasive opinion on the medical matter of whether there 
exists a relationship between this Veteran's death and his 
military service.   See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The lay assertions 
in this regard have no probative value.  Hence, where, as 
here,  resolution of the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has not been 
received.  As such, the requirements for reopening are not 
met, and the December 1998 RO decision remains final.  As the 
appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for the 
cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


